Gillespie, J.
Appellant, Lander Necaise, losing candidate for Supervisor of District Four, Hancock County, lost his contest before the committee and the special tribunal. We have reviewed the briefs, record, and the contents of the ballot boxes for the Kiln and Fenton Precincts, the only two involved in the contest, and find that there are some invalid votes that should not have been counted, but the number of invalid votes is insufficient to change the result, even if they had all voted for contestant.
 In several respects, the managers failed to strictly follow the requirements of the statute in conducting the election; however, such failures were not *294such that it is impossible to arrive at the will of the voters at the Kiln and Fenton boxes, and it does appear with reasonable certainty that the irregularities complained of were not deliberately permitted or engaged in by the managers for the purpose of electing or defeating any candidate or candidates. Therefore, we would not be justified in throwing out either of the boxes.
The learned trial judge reached the correct result, and his judgment is affirmed.
Affirmed.
Roberds, P.J., and 1Jail, Lee and Kyle, JJ., concur.